EXHIBIT 32.2CERTIFICATION OFPRINCIPAL EXECUTIVE OFFICERPURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002I, Dr. Arthur Malone, Jr., Chief Financial Officer of Kange Corp. (the "Company"), certify, pursuant to 18 U.S.C. Section 1350 adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)the Annual Report on Form 10-K of the Company for the year ended November 30, 2015 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 25, 2016By:/s/Dr. Arthur Malone, Jr.Chief Financial Officer(Principal Accounting Officer)
